Citation Nr: 1509423	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange and asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In November 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the claim for PTSD has been recharacterized as shown on the title page.  

The issues of entitlement to dental treatment and service connection for breathing problems, including asthma and bronchitis due to asbestos exposure have been raised by the record in the February 2013 VA Form 9 but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

	
REMAND

Hearing loss

The Veteran testified at the November 2014 hearing that his hearing loss had worsened in the last year or two.  The Veteran is entitled to a new VA examination where there is evidence that the condition has potentially worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In an April 2014 VA treatment record, the Veteran reported that his hearing loss had worsened, and he had to turn his head when talking with someone.  As the Veteran's last VA examination was in September 2008, the Board finds that the Veteran should be given a new VA examination to determine the current severity of his hearing loss disorder.

PTSD

The Veteran testified that he was scheduled to see his psychiatrist in two days, November 6, 2014.  This treatment record is not included in the file and may provide a diagnosis of PTSD which is missing from the file.

Prostate Cancer

In January 2015, the Veteran submitted an opinion from his treating urologist who opined that it was as likely as not that asbestos exposure contributed to cancers such as prostate cancer.  The urologist provided no explanation for his opinion and seemed to generally find that asbestos exposure is likely to contribute to cancers such as prostate cancer, but he did not opine whether asbestos exposure caused the Veteran's prostate cancer.   Despite this, the Board finds that there is enough evidence to trigger VA's duty to obtain an opinion.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In McClendon, the Court reviewed the criteria for determining when an examination or opinion is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran claims that he was exposed to asbestos during service.  In addition to providing his own lay statements that his prostate cancer is due to asbestos exposure during service, the Veteran also provided a statement from his physician that shows a possible link between prostate cancer and asbestos.  Therefore, the Board finds that the evidence of record triggers VA's duty to obtain an opinion.  See 38 C.F.R. § 3.159(c).

Records

The Veteran has sent numerous authorization and release forms asking the VA to obtain records from Kaiser Permanente.  It does not appear that the RO has attempted to obtain these records.  The Veteran has submitted some records from Kaiser Permanente, but in order to ensure that all relevant records are associated with the claims file, the Board finds that an attempt should be made to obtain these records by the Appeals Management Center (AMC) or RO.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant outstanding VA treatment records, including from the Mare Island Outpatient Clinic and a November 6, 2014 VA psychiatric treatment record.  

2.  Obtain all relevant records pertaining to the Veteran from Kaiser Permanente.  If the authorization forms of record have expired, request that the Veteran submit an updated authorization form.  

3.  Ask the Veteran to submit a detailed statement explaining the specific stressors that he believes have caused PTSD, including approximate dates for these incidents.  The AMC/RO should then determine if the Veteran's stressors can be verified. 

4.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder should be forwarded to the examiner for review.  All indicated studies, specifically pure tone threshold and Maryland CNC testing, should be performed, and their results reported.  

The examiner should indicate the severity of the service-connected hearing loss, including any functional effects of the hearing loss.

The examiner is also asked to review the June 2014 VA audiogram and interpret the puretone threshold results from 1000 to 4000 Hertz in each ear.  See January 12, 2015 submission from the Veteran which includes the audiogram results in graph form.  It is requested that the examiner provide these results in the examination report.  

5.  After steps one to two are completed, obtain a VA medical opinion concerning the Veteran's prostate cancer.  The claims folder should be forwarded to a qualified clinician for review.  

Following review of the electronic records on VBMS and Virtual VA, the clinician should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that prostate cancer is related to any disease or injury in service, to include reported exposure to asbestos.  If the clinician determines that an examination is necessary in order to provide the requested opinion, then one should be scheduled.  

The examiner's attention is directed to the Veteran's statements that he scraped asbestos from pipes, boilers and decks during service while aboard the USS Midway.
  
The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

6.  The Veteran should be scheduled for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  The electronic records on Virtual VA and VBMS should be made available to and be reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail. 

The examiner should opine with respect to all currently diagnosed acquired psychiatric disorders, including a nightmare disorder, whether it is at least as likely as not (probability of at least 50 percent) that the disorder began in or is etiologically related to the Veteran's active service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

7.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

9.  After taking any additional development action that is deemed warranted, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







